DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 4/16/2020 where claims 1-20 are pending and ready for examination.

 The information disclosure statement (IDS) submitted on 4/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 17, and 19 - 20 are rejected under 35 USC 103 as being unpatentable over Yuan US (2018/0309621) in view of Adolph (US 2017/0078216)
Regarding claim 1, Adolph discloses a method of commissioning a virtualized network function (VNF), the method comprising:
causing, configuration of a VNF manager component within the commissioning virtual machine (Yuan;
see e.g. [0047] “ ... the VNFM 104 may interact with the VNF 108 ... to  manage a life cycle of the VNF and exchange configuration and status information
see e.g. [0134] “After the VNF calls the rebuild interface provided by the VNFM and sends the rebuilding recovery request to the VNFM, the VNFM instructs, according  to the rebuilding recovery request, a VIM to perform the rebuilding recovery for the VM;
see e.g. [0133] Table 1 illustrating request parameters which configure the VNFM;
see e.g. [0041] “ ... one or more VNFMs 104 ...”); and
causing, the configured VNF manager component to instruct the VIM component to instantiate one or more virtual machines in the virtualized environment, the one or more virtual machines being operable to perform at least a part of the VNF (Yuan;
see e.g. [0042] “ ... The VNFM 104 may perform various management functions, such as instantiating ,updating, querying, scaling in and scaling out, and/or terminating the VNF ... The VNFM 104 and the VIM 106 may communicate with each other to allocate a resource and exchange configuration and status information ...”)
Although Adolph teaches VM provisioning in conjunction with a VIM and VNF manager, Adolph does not address conventional remote provisioning techniques and therefore does not expressly disclose:
at a commissioning virtual machine instantiated in a virtualized environment of a customer network, configuring a remote access connection facility for accessing the commissioning virtual machine remotely from outside of the customer network, wherein the commissioning virtual machine has access to a virtual infrastructure manager (VIM) component of the virtualized environment;
causing, via the remote access connection facility, configuration of a VNF manager component within the commissioning virtual machine;
causing, via the remote access connection facility, the configured VNF manager component to instruct the VIM component to instantiate one or more virtual machines in the virtualized environment, the one or more virtual machines being operable to perform at least a part of the VNF.
However in analogous art Adolph discloses:
at a commissioning virtual machine instantiated in a virtualized environment of a customer network, configuring a remote access connection facility for accessing the commissioning virtual machine remotely from outside of the customer network, wherein the commissioning virtual machine has access to a virtual infrastructure manager (VIM) component of the virtualized environment (Adolph
see e.g. [0069] “... a dFNV1 agent 1400 which can be viewed as an NFV Lifecycle manager. The dNFV1 agent 1400 operates at the customer premises 1106. The dnFV1 agent 1400 can include an information model for full management of remote customer premises equipment ...”
see e.g. [0079] “ ... The dNFV1 agent 1400 can communicate with an NFV orchestrator to install, connect, and manage VNFs (such as based on the ESTI MANO VIM functions”)
see e.g. [0067] “ ...a Virtualized Infrastructure Manager (VIM) ...”
see e.g. [0079] “The dFNV1 agent 1400 can communicate to a VNF image repository, such as the library 302, for image upload and download ... The dNFv1 agent 1400 can communicate to a WAN SND controller for configuration such as to configure the NID ... The DnFV1 agent 1400 can communicate to a VNF manager for management access to manage the VNFs”);

remote access connection facility (Adolph;
see e.g.  [0034] “ ... The wide area provider may remotely configure for use and remotely control the virtual machine or software container ... configure network resource(s) to facilitate  interconnection ... deploy virtual network functions in location where it may be most advantageous for the operation of virtual network functions ...”
see e.g. [0036] “ Wide area network providers may also deploy, configure and control virtual network functions ...”
see e.g. [0037] “Service points where virtual network function resources are available may be anywhere reachable by the wide area network provider ... include end user locations ... utility closets in multi-tenant buildings”; 
see e.g. [0043] “ ... wide area network 104 ...”
\see e.g. Fig. 1 – 7 illustrating remote provisioning)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Adolph’s remote provision schemes. The motivation being the combined invention provides for increased efficiencies in realizing VNFs via remote access connection facilities
Yuan in view of Adolph disclose:
causing, via the remote access connection facility, configuration of a VNF manager component within the commissioning virtual machine (The combined solution via Adolph’s remote provisioning scheme results in this activity being facilitated via the remote access connection facility);
causing, via the remote access connection facility, the configured VNF manager component to instruct the VIM component to instantiate one or more virtual machines in the virtualized environment, the one or more virtual machines being operable to perform at least a part of the VNF (The combined solution via Adolph’s remote provisioning scheme results in this activity being facilitated via the remote access connection facility).

Regarding claim 3,   Yuan in view of Adolph disclose the method according to Claim 1, wherein the one or more virtual machines comprise:
a deployment manager component (Adolph; see e.g. [0069] “ ... NFV Lifecycle manager ...”); and 
one or more VNF component instantiations, wherein the deployment manager component is configured to manage configuration of the one or more VNF component instantiations during commissioning of the VNF (Adolph; 
see e.g. [0075] “ ... change the libvirt lifecycle state of the VNF, such as: start a VNF ...”
see e.g. [0077] “ ... configuration file management ... VNF  image files, XML configuration files ... static and dynamic information ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Adolph’s remote provision schemes. The motivation being the combined invention provides for increased efficiencies in realizing VNFs via remote access connection facilities

Regarding claim 17, Yuan in view of Adolph disclose   the method according to Claim 1, wherein the remote access connection facility comprises a virtual private network connection facility (Adolph; see e.g. [0043] “ .... service providers ... a virtual private network (VPN) ...”)

Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 2 and 4 are rejected under 35 USC 103 as being unpatentable over Yuan in view of Adolph and in further view of Cui (US 10,019,252)

Regarding claim 2, Yuan in view of Adolph disclose    the method according to claim 1, Yuan does not expressly disclose further comprising, in response to completion of the commissioning of the VNF, tearing down the commissioning virtual machine.
However in analogous art Cui discloses:
in response to completion of the commissioning, tearing down the commissioning virtual machine (Cui; Cui teaches an installer VM (i.e. commissioning VM) which is readily able to be torn down once it completes its task;
see e.g. “ ... installer VM ... when the installer VM has completed its assigned tasks, the installer VM can self-terminate, or can be shut down (see state 429) ...”
see e.g. Fig. 1F)

Yuan in view of Adolph and in further view of Cui disclose:
further comprising, in response to completion of the commissioning of the VNF, tearing down the commissioning virtual machine (The combined solution per Cui provides for the removal (i.e. tearing down) of an agent or installer VM when needed)
Regarding claim 4, claim 4comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 5 -7 are  rejected under 35 USC 103 as being unpatentable over Yuan in view of Adolph and in further view of ETSI, “Network Functions Virtualisation (NFV) Release 2; Protocols and Data Models; VNF Package Specification”,  February 2018
Regarding claim  5, Yuan in view Adolph disclose   the method according to Claim 1, Yuan does not expressly disclose further comprising causing, via the remote access connection facility, a download of at least one cloud service archive (CSAR) file to the commissioning virtual machine.
However in analogous art ETSI discloses:
download of at least one cloud service archive (CSAR) file (ETSI; ETSI teaches the notoriously well kwon Cloud Service Archive;
the CSAR format [2].” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with ETSI’s CSAR. The motivation being the combined solution provides for increased efficiencies in provisioning VNFs.
Yuan in view of Adolph and in further view of ETSI discloses:
further comprising causing, via the remote access connection facility, a download of at least one cloud service archive (CSAR) file to the commissioning virtual machine (The combined solution provides for downloading the CSAR file to the commissioning virtual machine via the remote access connection facility)
Regarding claim 6, Yuan in view of Adolph and in further view of ETSI disclose the method according to Claim 5, wherein the at least one CSAR file, upon execution by the commissioning virtual machine, is operable to provide description data to a VNF descriptor component within the commissioning virtual machine (The combined solution per ESTI provides for VNF descriptor data and/or information;
see e.g. [0042]  Yuan; “The VNFM 104 and the VIM 106 may communicate with each other to allocate a resource and exchange configuration and status information ...”
see e.g. ETSI, Page 7, Section 4.3 VNF Package File Contents;
Section 4.3.1 General “ A VNFP Package shall contain the VNFD as the main TOSCA definitions YAML file, and shall be structured according to the one of the CSAR structure options described in clause 4.1
Note” ESTI GS NFV – SOL 001 [i.4] specifies the structure and format of the VNFD based on TOSCA applications”
see e.g. Section 3.2 Abbreviations “ 
VNF Virtualized Network Function 
VNFC VNF Component
VNFD VNF Descriptor”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with ETSI’s CSAR. The motivation being the combined solution provides for increased efficiencies in provisioning VNFs.
Regarding claim 7, Yuan in view of Adolph and in further view of ETSI disclose the method according to Claim 6, wherein:
the VNF descriptor component is configured to, on the basis of customer network specific configuration data and data obtained from the at least one CSAR file, provide a description of the VNF to the VNF manager component (The combined invention per ESTI provides for the CSAR which comprises TOSCA ‘Topology and Orchestration Specification for Cloud Applications”
see e.g. Section 3.2 Abbreviations “Topology and Orchestration Specification for Cloud Applications”,)
the VNF manager component is configured to instruct the VIM component to instantiate the one or more virtual machines in the virtualized environment on the basis of the description of The combined invention per ETSI provides for the VNF manager to conduct tasks  based on the VNF descriptor environment)

Claim 5 is rejected under 35 USC 103 as being unpatentable over Yuan in view of Adolph and in further view of Cook (US 2016/0050159)
Regarding claim  5, Yuan in view Adolph disclose   the method according to Claim 1, Yuan does not expressly disclose further comprising causing, via the remote access connection facility, a download of at least one cloud service archive (CSAR) file to the commissioning virtual machine.
However in analogous art Cook discloses:
download of at least one cloud service archive (CSAR) file (Cook;
see e.g. [0084] “ ... sendor ... cloud service archive format ...” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Cook’s CSAR. The motivation being the combined solution provides for increased efficiencies in provisioning VNFs.
Yuan in view of Adolph and in further view of Cook discloses:
further comprising causing, via the remote access connection facility, a download of at least one cloud service archive (CSAR) file to the commissioning virtual machine (The combined solution provides for downloading the CSAR file to the commissioning virtual machine via the remote access connection facility)
s 6 and 7 are rejected under 35 USC 103 as being unpatentable over Yuan in view of Adolph and in further view of Cook and in further view of Kedalagudde (US 2017/0150399)
Regarding claim 6, Yuan in view of Adolph and in further view of Cook disclose the method according to Claim 5, wherein the at least one CSAR file, upon execution by the commissioning virtual machine, Yuan does not expressly discose is operable to provide description data to a VNF descriptor component within the commissioning virtual machine 
However Kedalgudde discloses:
is operable to provide description data to a VNF descriptor component within the commissioning virtual machine (Kedalgudde;
see e.g. [0028] “ ... parameter provided in the VNF  descriptor, for example memory parameters ,computing parameters  ... “)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Kedalgudde VNF descriptor. The motivation being the combined solution provides for increased efficiencies in provisioning VNFs.
Regarding claim 7, Yuan in view of Adolph and in further view of Kedalgudde disclose the method according to Claim 6, wherein:
the VNF descriptor component is configured to, on the basis of customer network specific configuration data and data obtained from the at least one CSAR file, provide a description of the VNF to the VNF manager component (The combined invention per Kedalgudde provides for the VNF descriptor to be consumed by the VNF Manager)
The combined invention provides for the VNFM manager to work in tandem with the VIM component to perform instantiation procedures;
see e.g. Yuan [0042] “ ... The VNFM 104 may perform various management functions, such as instantiating ,updating, querying, scaling in and scaling out, and/or terminating the VNF ... The VNFM 104 and the VIM 106 may communicate with each other to allocate a resource and exchange configuration and status information ...”
see e.g. Kedalgudde {0028])
Claims 8 – 10 are rejected under 35 USC 103 as being unpatentable over Yuan in view of Adolph and in further view of Sajadi (US 2019/0324743)
Regarding claim 8, Yuan in view of Adolph disclose the method according to Claim 1, Yuan does not address conventional versioning of configuration data and therefore does not expressly disclose wherein:
the commissioning virtual machine comprises a version control component, and the method further comprises:
causing, via the remote access connection facility, download of customer network specific configuration data; and
storing the downloaded customer network specific configuration data in the version control component.

version control of configuration data ( see e.g. [0026] “ ...configuration deployment manager 230 acts a gatekeeper for configuration files in a deployment setting ... a version control system 20 may be integrated with a version control system ...  a virtual machine management platform ... independent software component ... configuration deployment manger 230 serves to verify compliance of configuration files with configuration file policies  ... affect the deployment of configuration files based on their compliance)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Sajadi’s version control scheme. The motivation being the combined solution provides for increased efficiencies in configuration data management for virtualized services.
the commissioning virtual machine comprises a version control component, and the method further comprises (The combined solution per Sajadi comprises a version control component):
causing, via the remote access connection facility, download of customer network specific configuration data (The combined invention provides for downloading configuration data via the remote access connection facility); and
storing the downloaded customer network specific configuration data in the version control component (The combined invention provides for storing the configuration data subsequent to the downloading).

Regarding claim 9, Yuan in view of Adolph and in further view of Sajadi disclose   the method according to Claim 8, wherein the version control component is configured to provide configuration data to the VNF manager component during commissioning of the VNF (The combined invention per Sajadi provides for VM management infrastructure to interact with the configuration data
see e.g. [0026] “ ...configuration deployment manager 230 acts a gatekeeper for configuration files in a deployment setting ... a version control system 20 may be integrated with a version control system ...  a virtual machine management platform ... independent software component ... configuration deployment manger 230 serves to verify compliance of configuration files with configuration file policies  ... affect the deployment of configuration files based on their compliance).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Sajadi’s version control scheme. The motivation being the combined solution provides for increased efficiencies in configuration data management for virtualized services.
Regarding claim 10, Yuan in view of Adolph and in further view of Sajadi disclose    The method according to Claim 8, wherein the version control component is configured to provide configuration data to the one or more virtual machines during commissioning of the VNF (The configuration data explicitly taught by Sajadi is readily able to be consumed by the virtual machine during the commissioning of the VNF);
see e.g. [0026] “ ...configuration deployment manager 230 acts a gatekeeper for configuration files in a deployment setting ... a version control system 20 may be integrated with a version control system ...  a virtual machine management platform ... independent software component ... configuration deployment manger 230 serves to verify compliance of configuration files with configuration file policies  ... affect the deployment of configuration files based on their compliance).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Sajadi’s version control scheme. The motivation being the combined solution provides for increased efficiencies in configuration data management for virtualized services.
Claims 11 – 16 are rejected under 35 USC 103 as being unpaintable over Yuan in view of Adolph and in further view of Tejaprakash (US 2019/0104047)
Regarding claim 11, Yuan in view of Adolph disclose  the method according to Claim 1, further comprising causing, via the remote access connection facility,Yuan does not expressly disclose  a VNF testing component within the commissioning virtual machine to perform, during commissioning of the VNF, testing of the operation of the one or more virtual machines.
However in analogous art Tejaprakash discloses:
a VNF testing component within the commissioning virtual machine to perform, during commissioning of the VNF, testing of the operation of the one or more virtual machines (Tejaprakash; 
see e.g. Tejaprakash [0064] “ ...  data driven testing ... testing for a test package in connection with other VNFs ... interoperability of current VNFs ...”
see e.g. [0078] “ ... test driven controller ...”
see e.g. [0024] “ ... a set of virtual machines 225-02 can be deployed as a set of network devices with a configured topology to test a VNF ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Tejaprakash’s testing scheme. The motivation being the combined solution provides for increasing the efficiency of deploying VNFs.

Regarding claim 12, Yuan in view of Adolph and in further view of Tejaprakash   disclose  the method according to Claim 11, wherein the testing comprises interoperability testing ((Tejaprakash; 
see e.g. Tejaprakash [0064] “ ...  data driven testing ... testing for a test package in connection with other VNFs ... interoperability of current VNFs ...”
see e.g. [0078] “ ... test driven controller ...”
see e.g. [0024] “ ... a set of virtual machines 225-02 can be deployed as a set of network devices with a configured topology to test a VNF ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Tejaprakash’s testing scheme. The motivation being the combined solution provides for increasing the 
Regarding claim 13, Yuan in view of Adolph and in further view of Tejaprakash   disclose    The method according to Claim 11, wherein the testing comprises virtual network function component instantiation (VNFCI) validation testing(Tejaprakash; 
see e.g. [0081] “ ... tested VNF 526 (e.g., an instantiated instance of the VNF received for testing) ...” see e.g. Fig. 6
see e.g. [0085] “ ... based on automating test generation, execution, and validation,...”
see e.g. Tejaprakash [0064] “ ...  data driven testing ... testing for a test package in connection with other VNFs ... interoperability of current VNFs ...”
see e.g. [0078] “ ... test driven controller ...”
see e.g. [0024] “ ... a set of virtual machines 225-02 can be deployed as a set of network devices with a configured topology to test a VNF ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Tejaprakash’s testing scheme. The motivation being the combined solution provides for increasing the efficiency of deploying VNFs.
Regarding claim 14, Yuan in view of Adolph and in further view of Tejaprakash   disclose   the method according to Claim 11, wherein the testing comprises end-to-end integration testing (Tejaprakash; 
see e.g. [0011] “ ... end-to end testing platform ...”
see e.g. [0081] “ ... tested VNF 526 (e.g., an instantiated instance of the VNF received for testing) ...” see e.g. Fig. 6
see e.g. [0085] “ ... based on automating test generation, execution, and validation,...”
see e.g. Tejaprakash [0064] “ ...  data driven testing ... testing for a test package in connection with other VNFs ... interoperability of current VNFs ...”
see e.g. [0078] “ ... test driven controller ...”
see e.g. [0024] “ ... a set of virtual machines 225-02 can be deployed as a set of network devices with a configured topology to test a VNF ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Tejaprakash’s testing scheme. The motivation being the combined solution provides for increasing the efficiency of deployingVNFs.

Regarding claim 15, Yuan in view of Adolph and in further view of Tejaprakash   disclose  the method according to Claim 11, wherein the testing comprises acceptance testing (Tejaprakash; 
See e.g. [0060] “ ... a build acceptance test ...”
see e.g. [0011] “ ... end-to end testing platform ...”
see e.g. [0081] “ ... tested VNF 526 (e.g., an instantiated instance of the VNF received for testing) ...” see e.g. Fig. 6
see e.g. [0085] “ ... based on automating test generation, execution, and validation,...”
see e.g. Tejaprakash [0064] “ ...  data driven testing ... testing for a test package in connection with other VNFs ... interoperability of current VNFs ...”
see e.g. [0078] “ ... test driven controller ...”
see e.g. [0024] “ ... a set of virtual machines 225-02 can be deployed as a set of network devices with a configured topology to test a VNF ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Tejaprakash’s testing scheme. The motivation being the combined solution provides for increasing the efficiency of deployingVNFs.
Regarding claim 16,   Yuan in view of Adolph and in further view of Tejaprakash   disclose  The method according to Claim 11, wherein the VNF testing component is configured to perform environment readiness testing
(Tejaprakash; 
see e.g. [0046] “ ... import the test package into a test bed (e.g. sandbox) environment (e.g. an instance of network devices250) ...” see e.g. [0048]
see e.g. [0049] “ ... instantiate sandbox environment ...”
see e.g. [0063] “ ... sandbox environment to determine ... does not result in errors ... configurations for the sandbox, and/or the like ...
see e.g. [0060] “ ... a build acceptance test ...”
see e.g. [0011] “ ... end-to end testing platform ...”
see e.g. [0081] “ ... tested VNF 526 (e.g., an instantiated instance of the VNF received for testing) ...” see e.g. Fig. 6
see e.g. [0085] “ ... based on automating test generation, execution, and validation,...”
see e.g. Tejaprakash [0064] “ ...  data driven testing ... testing for a test package in connection with other VNFs ... interoperability of current VNFs ...”
see e.g. [0078] “ ... test driven controller ...”
see e.g. [0024] “ ... a set of virtual machines 225-02 can be deployed as a set of network devices with a configured topology to test a VNF ...”)
. Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Tejaprakash’s testing scheme. The motivation being the combined solution provides for increasing the efficiency of deploying VNFs.


18 is rejected under 35  USC 103 as being unpatentable over Yuan in view of Adolph and in further view of Gong (US 2017/0034318)
Regarding claim 18, Yuan in view of Adolph    disclose the method according to Claim 1, comprising uploading via the remote access connection facility, or storing within the customer network, data defining how the VNF has been commissioned for future use in one or more of:a disaster recovery, a VNF version upgrade, or a VNF version rollback.
However in analogous art Gond discloses:
uploading via the remote access connection facility, or storing within the customer network, data defining how the VNF has been commissioned for future use in one or more of:a disaster recovery, a VNF version upgrade, or a VNF version rollback (Gond;
see e.g. [0121] “ ... a redundancy configuration indicator (Disaster Recovery Configuration Indicator, DRCI) may be defined in an VNFD, and description of the DRC is used to describe redundancy configuration information of a corresponding VNF, where the redundancy configuration information includes redundancy capability information, and the like ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Gond’s configuration indicator. The motivation being the combined solution provides for increased efficiencies in executing disaster recovery scenarios.

s 1 and 19 - 20 are rejected under 35 USC 103 as being unpatentable over Yuan US (2018/0309621) in view of Baldi et al., “Modeling Native Software Components as Virtual Network Functions”, August 2016
Regarding claim 1, Adolph discloses a method of commissioning a virtualized network function (VNF), the method comprising:
causing, configuration of a VNF manager component within the commissioning virtual machine (Yuan;
see e.g. [0047] “ ... the VNFM 104 may interact with the VNF 108 ... to  manage a life cycle of the VNF and exchange configuration and status information
see e.g. [0134] “After the VNF calls the rebuild interface provided by the VNFM and sends the rebuilding recovery request to the VNFM, the VNFM instructs, according  to the rebuilding recovery request, a VIM to perform the rebuilding recovery for the VM;
see e.g. [0133] Table 1 illustrating request parameters which configure the VNFM;
see e.g. [0041] “ ... one or more VNFMs 104 ...”); and
causing, the configured VNF manager component to instruct the VIM component to instantiate one or more virtual machines in the virtualized environment, the one or more virtual machines being operable to perform at least a part of the VNF (Yuan;
see e.g. [0042] “ ... The VNFM 104 may perform various management functions, such as instantiating ,updating, querying, scaling in and scaling out, and/or terminating the VNF ... The VNFM 104 and the VIM 106 may communicate with each other to allocate a resource and exchange configuration and status information ...”)

at a commissioning virtual machine instantiated in a virtualized environment of a customer network, configuring a remote access connection facility for accessing the commissioning virtual machine remotely from outside of the customer network, wherein the commissioning virtual machine has access to a virtual infrastructure manager (VIM) component of the virtualized environment;
causing, via the remote access connection facility, configuration of a VNF manager component within the commissioning virtual machine;
causing, via the remote access connection facility, the configured VNF manager component to instruct the VIM component to instantiate one or more virtual machines in the virtualized environment, the one or more virtual machines being operable to perform at least a part of the VNF.
However in analogous art Baldi discloses:
at a commissioning virtual machine instantiated in a virtualized environment of a customer network, configuring a remote access connection facility for accessing the commissioning virtual machine remotely from outside of the customer network, wherein the commissioning virtual machine has access to a virtual infrastructure manager (VIM) component of the virtualized environment (Baldi; Baldi teaches a local orchestrator (i.e. commissioning virtual machine) located within a customer network/premise which has access to remote infrastructure (i.e. remote access facility) for commissioning and provisioning VNFs.
see e.g. Section 2: Architecture “ ... Figure 1, a local orchestrator receives a Network Functions Forwarding Graph ... instantiates the required VNFs ... VNF support technology (e.g., VM , Docker, DPDK process) ...”
see e.g. Fig. 1 illustrating Local Orchestrator ( interacting with Network manager)  with network connections to receive Network Functions forwarding Graph (NF-FG) and Node description, capabilities and resources from a remote access connection facility
see e.g. Section I Introduction “ ... NFV implementations are designed for (centralized) data centers, while nSPs leverage a distirubted infrastructure consisting of heterogeneous devices. More specifically it would be particularly beneficial to offer NFV capability in Customer Premise Equipment (CPE) ... Our solution facilitates the provisions of services that require Network functions (NFs) close to the end user”
see e.g. Section 2: Architecture  “ ...  control the basic lifecycle of create, update, etc.) of the NF ...For each NF in a NF-FG, the orchestrator decide whether to deploy its a VNF or NNF based on its knowledge oof the node capability set, the available NNFs and their characteristics ...”

    PNG
    media_image1.png
    512
    664
    media_image1.png
    Greyscale
)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with Adolph’s remote provision schemes utilizing local orchestration. The motivation being the combined invention provides for increased flexibility of provision network function within customer networks under the guise of interacting with remote access connection facilities to procure the necessary resources.
Yuan in view of Bald disclose:
(The combined solution via Baldi’s remote provisioning scheme results in this activity being facilitated via the remote access connection facility);
causing, via the remote access connection facility, the configured VNF manager component to instruct the VIM component to instantiate one or more virtual machines in the virtualized environment, the one or more virtual machines being operable to perform at least a part of the VNF (The combined solution via Baldi’s remote provisioning scheme results in this activity being facilitated via the remote access connection facility).

Regarding claims 19 and 20, clams 19 and 20 comprise the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/TODD L BARKER/             Primary Examiner, Art Unit 2449